Order entered September 27, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00506-CV

                         IN THE INTEREST OF C.V.L., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-01086-W

                                         ORDER
       Before the Court is the State’s unopposed “First Motion to Extend Time to File Brief.”

We GRANT the motion and ORDER the brief received on September 26, 2019 filed as of the

date of this order.   Per this Court’s September 10, 2019 notice letter, this appeal will be

submitted without oral argument on October 3, 2019.

                                                    /s/   ROBBIE PARTIDA-KIPNESS
                                                          JUSTICE